Title: Thomas Jefferson to Charles Johnston, 12 October 1810
From: Jefferson, Thomas
To: Johnston, Charles


          
            Sir
            Monticello Oct. 12. 10.
          
            According to the information I recieved from you; I stated to the Postmaster General the situation of Lynchburg as to it’s mails, and it’s claims to a second mail every week: and I am happy to transmit you the information I recieve from him in answer to my letter.
           After the 1st day of April next the mails between Lynchburg and Richmond will be as follows.
          
            
               from Richmond by Powhatan C.H. Cumberld C.H. Flood’s, to Lynchburg
            
            
              Leave Richmd Saturday at 4. P A.M.
              arrive at Lynchburg Monday. P.M. 4. P.M.
            
            
              Leave Lynchbg Tuesday at 8. A.M.
              arrive at Richmd Thursday 7. PM.
            
            
              
            
            
              
  from Richmd by Powhatan C.H. Cartersville, New Canton, Buckingham C.H. and Bent cr. to Lynchburg
            
            
              Leave Richmd Tuesday at 3. P.M.
              arrive at Lynchburg Friday 3. P.M
            
            
              Leave Lynchbg Saturday at 8. A.M.
              arrive at Richmond Tuesday 9. A.M.
            
          
          
          he adds that if the mailstage Contractor will consent to an alteration, this change shall be made immediately so as to enable the place to enjoy the benefit of the improvement while disposing of their present crops.
          I know not where the Contractor lives; but, if at Lynchburg, perhaps the interests & wishes of the place may induce him to accede to the accomodation. it seems that besides the addition of the 2d mail the postponing the departure from Richmond to Saturday 8. A.M. instead of Friday 11. A.M. remedies the inconvenience you stated of losing the benefit of discounts for a whole week.I tender you the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        